Citation Nr: 1031989	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  04-15 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for systemic lupus 
erythematosus, currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to August 2002.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  This 
matter was remanded in October 2004 and May 2008.  A review of 
the record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The Veteran testified at a hearing before the Board in July 2004.  

The rating decisions also denied service connection for 
temporomandibular joint disorder (TMJ), but this benefit was 
subsequently granted by rating decision in March 2010.  The issue 
of service connection for TMJ is therefore no longer in appellate 
status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has submitted several statements, in addition to her 
testimony at the July 2004 Board hearing, indicating that her 
service-connected lupus has interfered with her employment.  
After advising the Veteran of the provisions of 38 C.F.R. 
§ 3.321(b)(1) and the requirements for establishing entitlement 
to an extra-schedular evaluation for systemic lupus 
erythematosus, the RO should consider whether the Veteran's case 
should be forwarded to the Director of the Compensation and 
Pension Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).



Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the Veteran of 
the provisions of 38 C.F.R. § 3.321(b)(1) 
and the requirements for establishing 
entitlement to an extra-schedular 
evaluation for systemic lupus 
erythematosus.  Specifically, the Veteran 
should be advised that she can submit or 
identify evidence in conjunction for her 
claim for increased rating for systemic 
lupus erythematosus which tends to show 
marked interference with employment and/or 
frequent hospitalization due to this 
disability.  She should further be advised 
that such evidence can include 
documentation demonstrating the amount of 
time she has lost from work specifically 
as a result of the systemic lupus 
erythematosus.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and her representative 
and request them to submit the outstanding 
evidence.

3.  The RO should then review the expanded 
record and re-adjudicate the issue of 
increased rating for systemic lupus 
erythematosus, to include the matter of 
whether referral of the claim for extra-
schedular consideration under 38 C.F.R. § 
3.321(b)(1) is warranted.  Should 
submission under § 3.321(b) be deemed 
unwarranted, the reasons for this decision 
should be set forth in detail.  

If the benefit sought on appeal is not 
granted, the Veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The Veteran and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


